UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JAMES F. LAGONA,

                                   Petitioner,
          v.                                                             DECISION AND ORDER
                                                                             16-CV-428S
UNITED STATES OF AMERICA,                                                    12-CR-375S

                                   Respondent.




                                            I. INTRODUCTION

          Defendant James F. Lagona stands convicted in two separate cases in this district.

First, on February 23, 2011, after an 11-day trial, a jury returned a guilty verdict against

Lagona on 26 counts of mail fraud and aiding and abetting mail fraud, in violation of 18

U.S.C. §§ 2, 1341; and one count of conspiracy to commit mail fraud, in violation of 18

U.S.C. § 1349. (See United States v. Lagona, 10-CR-90S, Docket Nos. 76, 81.) Second,

on December 18, 2012, Lagona pleaded guilty to attempted obstruction of the due

administration of justice, in violation of 18 U.S.C. § 1503 (a). (Docket Nos. 11, 12.1)

          This decision concerns the obstruction case.                 Presently before this Court is

Lagona’s pro se2 Motion to Vacate, Set Aside, or Correct his Sentence under 28 U.S.C.

§ 2255. (Docket No. 31.) For the reasons discussed below, Lagona’s motion is denied.

                                            II. BACKGROUND

          On December 18, 2012, Lagona appeared before this Court and pleaded guilty to


1   Unless otherwise noted, all docket citations are to the instant criminal case: 12-CR-375S.

2  Because Lagona is an attorney, he is not entitled to the special solicitude ordinarily afforded a pro se
litigant. See Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010) (citing Holtz v. Rockefeller & Co.,
258 F.3d 62, 82 n. 4 (2d Cir. 2001)).


                                                       1
a single count Information charging a violation of 18 U.S.C. § 1503 (a) (obstructing the

due administration of justice). (See Docket Nos. 10-12.) Lagona pleaded guilty with the

benefit of a plea agreement, in which he agreed that his maximum possible sentence by

statute was a term of imprisonment of 10 years, a fine of $250,000, a mandatory $100

special assessment, and a term of supervised release of three years. (Plea Agreement,

Docket No. 1, ¶ 3.) Lagona further agreed that his Sentencing Guidelines calculations

would be dependent on the findings in the fraud case (10-CR-90S), for which he was

awaiting sentencing. (Plea Agreement, ¶ 9.) Lagona reserved his right to request a

sentence outside of the Sentencing Guidelines range, acknowledged his right to appeal

and to collaterally attack his guilty plea and sentencing, and entered the following waiver:

              Knowing [his right to challenge his guilty plea and sentence
              on direct appeal and collateral review], and in consideration
              of the concessions made by the United States in this
              Agreement, the defendant knowingly and voluntarily waives
              his right to appeal or collaterally challenge: (a) the defendant’s
              guilty plea and any other aspect of the defendant’s conviction,
              including, but not limited to, any rulings on pretrial
              suppression motions or any other pretrial dispositions of
              motions and issues; and (b) the defendant’s sentence or the
              manner in which his sentence was determined pursuant to 18
              U.S.C. § 3742, except to the extent that the court sentences
              the defendant to a period of imprisonment longer than the
              statutory maximum, or the court departs upward from the
              applicable Sentencing Guideline range pursuant to the
              provisions of U.S.S.G. § 5K.2 or based on a consideration of
              the sentence factors set forth in 18 U.S.C. § 3553 (a).

(Plea Agreement, ¶ 13.)

       Lagona further acknowledged and agreed that he had discussed his appeal waiver

with his attorney and that he would join in a request that this Court find that his appeal

waiver was knowing and voluntary. (Plea Agreement, ¶ 14.)

       After Lagona entered his plea, this case was joined with the fraud case (10-CR-

                                              2
90S) for sentencing. On March 20, 2013, this Court sentenced Lagona to 9 years’

imprisonment on the mail fraud counts (to run concurrent), 1 year of imprisonment on the

conspiracy count (to run consecutive), and 1 additional year of imprisonment (to run

consecutive) on the obstruction case. (Docket No. 16.) The one additional year of

imprisonment imposed for the obstruction case was not an upward departure and did not

exceed the statutory maximum sentence, as referenced in the waiver.            (See Plea

Agreement, ¶ 13.)

       Lagona subsequently filed a Notice of Appeal on March 29, 2013. (Docket No.

20.) On October 24, 2014, the United States Court of Appeals for the Second Circuit,

denied Lagona’s appeal in a consolidated summary order. See Gane v. United States,

592 Fed.App’x 4 (2d Cir. 2014). The United States Supreme Court later denied Lagona’s

petition for writ of certiorari on June 8, 2015. See Lagona v. United States, 135 S. Ct.

2828, 192 L. Ed. 2d 864 (2015).

       After filing his appeal, Lagona moved to withdraw his guilty plea on February 25,

2014 (Docket No. 40), which this Court denied. See United States v. Lagona, 10-CR-90S

(3), 12-CR-375S, 2018 WL 2184516, at *2 (W.D.N.Y. May 11, 2018).

       Finally, Lagona filed the instant Motion to Vacate, Set Aside, or Correct his

Sentence on May 27, 2016. (Docket No. 31.) After full briefing, this Court took the motion

under advisement without oral argument.

                                     III. DISCUSSION

A.     § 2255 Proceedings

       Twenty-eight U.S.C. § 2255 allows federal prisoners to challenge the legality of

their sentences. That section provides, in pertinent part, that:



                                             3
       A prisoner in custody under sentence of a court established by Act of
       Congress claiming the right to be released upon the ground that the
       sentence was imposed in violation of the Constitution or laws of the United
       States, or that the court was without jurisdiction to impose such sentence,
       or that the sentence was in excess of the maximum authorized by law, or is
       otherwise subject to collateral attack, may move the court which imposed
       the sentence to vacate, set aside or correct the sentence.

28 U.S.C. § 2255 (a).

       Importantly, a § 2255 motion is not a substitute for an appeal. See Bousley v.

United States, 523 U.S. 614, 621, 118 S. Ct. 1604, 140 L. Ed. 2d 828 (1998) (“Habeas

review is an extraordinary remedy and ‘will not be allowed to do service for an appeal.’”)

(quoting Reed v. Farley, 512 U.S. 339, 354, 114 S. Ct. 2291, 2300, 129 L. Ed. 2d 277

(1994)). Relief under § 2255 is therefore narrowly limited, with collateral attack on a final

criminal judgment available “only for a constitutional error, a lack of jurisdiction in the

sentencing court, or an error of law or fact that constitutes a fundamental defect which

inherently results in complete miscarriage of justice.” Graziano v. United States, 83 F.3d

587, 589-90 (2d Cir. 1996) (per curiam) (quoting United States v. Bokun, 73 F.3d 8, 12

(2d Cir. 1995) (internal quotation marks omitted)).        This narrow limitation preserves

respect for finality, allows for the efficient allocation of judicial resources, and recognizes

an aversion to retrying issues long after they occur. See Bokun, 73 F.3d at 12 (citations

omitted).

       To shape the narrow relief available under § 2255, two procedural rules apply to

make it more difficult for a defendant to upset a final criminal judgment on collateral

review. See Yick Man Mui v. United States, 614 F.3d 50, 53 (2d Cir. 2010). First, the

“mandate rule” bars re-litigation of issues already decided on direct appeal. See id.; see

also Burrell v. United States, 467 F.3d 160, 165 (2d Cir. 2006); United States v. Perez,



                                              4
129 F.3d 255, 260 (2d Cir. 1997) (“[I]t is well-established that issues decided on direct

appeal may not be re-litigated in the context of a petition under § 2255.”) This includes

“not only . . . matters expressly decided by the appellate court, but also . . . re-litigation of

issues impliedly resolved by the appellate court’s mandate.” Yick Man Mui, 614 F.3d at

53 (citing United States v. Ben Zvi, 242 F.3d 89, 95 (2d Cir. 2001)). This rule also bars

ineffective-assistance-of-counsel claims that were raised and resolved on direct appeal,

as well as those involving factual predicates that while not explicitly raised on direct

appeal, were impliedly rejected by the appellate court mandate. See id. at 53-54 (citations

omitted). An exception to this rule exists for cases involving intervening changes in the

law, in which case the petitioner “must show that there is new law which, when applied to

their claims, would result in a different disposition.” Chin v. United States, 622 F.2d 1090,

1092 (2d Cir. 1980) (“Reconsideration [of claims previously raised on direct appeal] is

permitted only where there has been an intervening change in the law and the new law

would have exonerated a defendant had it been in force before the conviction was

affirmed on direct appeal.”) (citing United States v. Loschiavo, 531 F.2d 659, 664 (2d Cir.

1976)).

       Second, the “procedural default” rule bars the collateral review of claims that could

have been raised on direct appeal, unless the petitioner shows cause for failing to raise

the claims on direct review and actual “prejudice” or actual innocence. See Bousley, 523

U.S. at 622-23 (citations omitted); see also Marone v. United States, 10 F.3d 65, 67 (2d

Cir. 1993) (“In order to raise a claim that could have been raised on direct appeal, a §

2255 petitioner must show cause for failing to raise the claim at the appropriate time and

prejudice from the alleged error.”) This rule does not apply to ineffective-assistance-of-



                                               5
counsel claims, which may be brought in a § 2255 motion regardless of whether they

could have been raised, or were raised, on direct appeal. See Massaro v. United States,

538 U.S. 500, 508-09, 123 S. Ct. 1690, 1696, 155 L. Ed. 2d 714 (2003).

        Discovery in § 2255 proceedings is governed by Rule 6 of the Rules Governing

Section 2255 Proceedings for the United States District Courts. Leave of court is required

to engage in discovery, which may be granted for good cause. See Rule 6 (a). Such

discovery is conducted under the Federal Rules of Criminal or Civil Procedure, or “in

accordance with the practices and principles of law.”3 Id. The party requesting discovery

must provide reasons for the request, which must “include any proposed interrogatories

and requests for admission, and must specify any requested documents.” Rule 6 (b).

        A petitioner may also be entitled to an evidentiary hearing. Section 2255 provides

that a court shall hold an evidentiary hearing “[u]nless the motion and the files and records

of the case conclusively show that the prisoner is entitled to no relief.” To determine

whether a hearing is necessary, the court “must review the answer, any transcripts and

records of prior proceedings, and any [additional materials submitted by the parties].”

Rule 8 (a). If a hearing is necessary, the court must appoint an attorney to any moving

party who qualifies for the appointment of counsel under 18 U.S.C. § 3006A. See Rule 8

(c). A hearing is generally warranted only where the petitioner establishes a plausible

claim. See Puglisi v. United States, 586 F.3d 209, 213 (2d Cir. 2009).

        The Second Circuit has further described the standard for holding a § 2255

evidentiary hearing as follows:

                In ruling on a motion under § 2255, the district court is required
                to hold a hearing “[u]nless the motion and the files and records

3 “If necessary for effective discovery, the judge must appoint an attorney for a moving party who qualifies
to have counsel appointed under 18 U.S.C. § 3006A.” Rule 6 (a).

                                                     6
             of the case conclusively show that the prisoner is entitled to
             no relief.” 28 U.S.C. § 2255; see, e.g., Pham v. United States,
             317 F.3d 178, 185 (2d Cir. 2003) (§ 2255 does not permit
             summary dismissals of motions that present facially valid
             claims). However, the filing of a motion pursuant to § 2255
             does not automatically entitle the movant to a hearing; that
             section does not imply that there must be a hearing where the
             allegations are “vague, conclusory, or palpably incredible.”
             Machibroda v. United States, 368 U.S. 487, 495, 82 S. Ct.
             510, 7 L. Ed. 2d 473 (1962); see, e.g., Chang v. United States,
             250 F.3d 79, 85 (2d Cir. 2001). To warrant a hearing, the
             motion must set forth specific facts supported by competent
             evidence, raising detailed and controverted issues of fact that,
             if proved at a hearing, would entitle him to relief. See, e.g.,
             Machibroda, 368 U.S at 494, 82 S. Ct. 510; United States v.
             Aiello, 814 F.2d 109, 113-14 (2d Cir. 1987).

Gonzalez v. United States, 722 F.3d 118, 130-31 (2d Cir. 2013).

      Finally, waiver principles also apply. It is by now well established that a knowing

and voluntary waiver made as part of a plea agreement is presumptively and generally

enforceable. See Sanford v. United States, 841 F.3d 578, 580 (2d Cir. 2016) (per curiam);

see also United States v. Riggi, 649 F.3d 143, 147 (2d Cir. 2011); United States v.

Hernandez, 242 F.3d 110, 113 (2d Cir. 2001). “An enforceable waiver bars claims based

on grounds that arose after, as well as before, the [plea] agreement was signed.” Muniz

v. United States, 360 F. Supp. 2d 574, 577 (S.D.N.Y. 2005). Thus, “[i]n no circumstance

. . . may a [petitioner] who has secured the benefits of a plea agreement and knowingly

and voluntarily waived the right to appeal a certain sentence, then appeal the merits of a

sentence conforming to the agreement. Such a remedy would render the plea bargaining

process and the resulting agreement meaningless.” United States v. Salcido-Contreras,

990 F.2d 51, 53 (2d Cir. 1993). Waivers, however, are strictly construed against the

government due to its greater bargaining power and because it usually drafts the plea

agreement. See Yushuvayev v. United States, 532 F. Supp. 2d 455, 468 (E.D.N.Y. 2008).

                                            7
       There are, however, narrow exceptions to the general enforceability of waivers,

including:

               (1) when the waiver was not made knowingly, voluntarily, and
               competently, (2) when the sentence was imposed based on
               constitutionally impermissible factors, such as ethnic, racial or
               other prohibited biases, (3) when the government breached
               the plea agreement, or (4) when the sentencing court failed to
               enunciate any rationale for the defendant’s sentence, thus
               amounting to an abdication of judicial responsibility subject to
               mandamus.

Sanford, 841 F.3d at 580 (quoting United States v. Gomez-Perez, 215 F.3d 315, 319 (2d

Cir. 2000)).

       To determine whether a waiver is enforceable, courts examine the underlying

record and may rely on a defendant’s sworn statements during the plea allocution, see

Salerno v. Berbary, 389 F. Supp. 2d 480, 484 (W.D.N.Y. 2005), which statements “carr[y]

such a strong presumption of accuracy that a district court does not, absent a substantial

reason to find otherwise, abuse its discretion in discrediting later self-serving and

contradictory testimony,” United States v. Juncal, 245 F.3d 166, 171 (2d Cir. 2001). But

even “a waiver of appellate or collateral attack rights does not foreclose an attack on the

validity of the process by which a waiver has been procured,” such as a plea agreement.

Frederick v. Warden, Lewisburg Corr. Facility, 308 F.3d 192, 195 (2d Cir. 2002). A waiver

may thus be unenforceable if the petitioner has a meritorious claim that it was procured

as the result of ineffective assistance of counsel. See United States v. Monzon, 359 F.3d

110, 118-19 (2d Cir. 2004). Ineffective-assistance-of-counsel claims involving post-plea

events, however, do not survive the waiver. See United States v. Laskaris, No. 11-CR-

364, 16-CV-7207, 2018 WL 4863591, at *2 (E.D.N.Y. Sept. 28, 2018) (collecting cases).

       Relatedly, the valid entry of a guilty plea “conclusively resolves the question of

                                              8
factual guilt supporting the conviction, thereby rendering any antecedent constitutional

violation bearing on factual guilt a non-issue.” United States v. Gregg, 463 F.3d 160, 164

(2d Cir. 2006); see Tollett v. Henderson, 411 U.S. 258, 267, 93 S. Ct. 1602, 1608, 36 L.

Ed. 2d 235 (1973) (noting that if a defendant validly admits guilt, “he may not thereafter

raise independent claims relating to the deprivation of constitutional rights that occurred

prior to the entry of the guilty plea”).

       Ultimately, the petitioner bears the burden of proving entitlement to relief under §

2255 by a preponderance of the evidence. See Galviz Zapata v. United States, 431 F.3d

395, 399 (2d Cir. 2005) (citing Williams v. United States, 481 F.2d 339, 346 (2d Cir.

1973)); see also Triana v. United States, 205 F.3d 36, 30 (2d Cir. 2000).

B.     Lagona’s Claim

       Lagona filed the same § 2255 motion in both this case and the fraud case (10-CR-

90S). But for a single claim addressed below, the combined motion asserts claims

relating entirely to the fraud case, which claims this Court denied in a separate decision.

See Lagona v. United States, 16-CV-427S, 10-CR-90S (3), 2018 WL 3159535 (W.D.N.Y.

June 28, 2018).

       The only claim that pertains to this case concerns Lagona’s allegation that his

lawyer provided ineffective assistance of counsel by failing to have him examined by a

mental health professional before sentencing. (Docket No. 31, ¶¶ 41-42.) Lagona claims

that he wanted to meet with and be examined by a mental health professional “because

of loss of recollection of periods of time and other symptoms that [he] had and was

experiencing.” (Docket No. 31, ¶ 41.) Lagona maintains that his lawyer scheduled this

examination, but then canceled it after determining that it was unnecessary. (Id.) After



                                            9
sentencing, while he was incarcerated, a mental health professional allegedly diagnosed

Lagona with anxiety, depression, and post-traumatic stress disorder. (Id. at 42.) Given

this alleged finding, Lagona claims that his lawyer was ineffective and should have had

him examined by a mental health professional so that this Court could have considered

the results of the examination before imposing sentence.4 (Id.)

        This claim is barred by Lagona’s waiver, which was knowingly and voluntarily

entered. In addition to the presence of the waiver provision in the plea agreement (Docket

No. 11), Lagona indicated his understanding of the waiver during the plea allocution:

                Court:           But the fact of the matter is in the plea
                                 agreement you’ve given up your right to take an
                                 appeal if the sentencing – if there is not an
                                 appeal taken by the government.          If the
                                 government chooses to take an appeal, then
                                 your giving up your right to appeal is null and
                                 void and you may proceed on the appeal basis
                                 after sentencing, do you understand?
                Lagona:          I do, your Honor.

                Court:           Essentially that’s the agreement, Mr. Cooney
                                 [prosecutor]?

                Cooney:          That’s correct, your Honor.

                Court:           Mr. DeMatteo [defense counsel]?

                DeMatteo:        Yes, your Honor.

                Court:           Okay. For practical purposes, we’re probably
                                 saying at this point that you do not have a right
                                 to appeal the outcome of this plea and sentence
                                 in this case. Do you understand?


4 This is not the first time Lagona has sought relief based on this alleged post-sentencing mental-health
diagnosis. His previous motion to withdraw his guilty plea in this case and to secure a new trial in the fraud
case were premised on his contention that a counselor at the Buffalo Federal Detention Facility diagnosed
him with mental-health conditions allegedly traced to his wife’s troubled pregnancy and the premature birth
of his daughter 27 years prior, as well as to the stress of caring for his disabled wife and handicapped
daughter. See United States v. Lagona, 2018 WL 2184516, at *1-4. This Court denied both motions. See
id. at *5.

                                                     10
              Lagona:          I understand, your Honor.

(Plea Transcript, Docket No. 26, pp. 7-8.)

              Court:           Okay. So I take it that what you’re telling me is
                               – and as you know, after a trial you have the
                               right to appeal if there’s an adverse verdict, and
                               you exercised that right to appeal following your
                               other trial.

                               Here you’ve given up your right to appeal
                               according to the terms of paragraph 13, which is
                               on page 9. And that waiver of appeal in that
                               section that extends through 15 is rendered
                               moot in the event that the government takes an
                               appeal after I sentence and they don’t like what
                               I do, or if they think I’ve committed some sort of
                               error. Do you understand?

              Lagona:          I do, your Honor.

(Plea Transcript, p. 26.)

       Lagona also indicated his mental fitness to enter the plea and his satisfaction with

his lawyer:

              Court:           Okay. Just for purposes of the record, Mr.
                               Lagona, any difficulty understanding me or your
                               lawyer or the documents in this case?

              Lagona:          No difficulties, your Honor.

              Court:           Whatever questions or issues you had
                               concerning the contents of the document, have
                               they been addressed to your satisfaction such
                               that you’re comfortable proceeding forward?

              Lagona:          Yes, your Honor.

(Plea Transcript, pp. 9-10.)

              Court:           . . . You’ve gone over each and every page [of
                               the plea documents] and any time you had a
                               question, you’ve received advice or an answer
                               from your lawyer in connection with that?

                                               11
               Lagona:      That’s correct, your Honor.

(Plea Transcript, p. 11.)

       Finally, Lagona indicated that he was entering his guilty plea knowingly and

voluntarily:

               Court:       Okay.      From your standpoint, does this
                            constitute the full agreement?

               Lagona:      It does, your Honor.

               Court:       Okay. Any other promises made to you that you
                            are relying upon that are not contained in this
                            written agreement which you have executed?

               Lagona:      None, your Honor.

               Court:       Anybody force you or threaten you to sign it?

               Lagona:      No, your Honor.

               Court:       Mr. DeMatteo, Mr. Lagona has signed on your
                            advice. I take it you’ve advised him and you’ve
                            signed as well?

               DeMatteo:    I have.

               Court:       Okay. Mr. Cooney, again, you’ve signed with
                            the authority of the Department of Justice?

               Cooney:      I have, your Honor.

               Court:       Okay. Any reason, Mr. Lagona, why I should
                            not accept this plea agreement and make it
                            binding for purposes of this proceeding?

               Lagona:      I have no reasons, your Honor.

(Plea Transcript, pp. 30-31.)

               Court:       All right. All right, Mr. Lagona, I’m convinced
                            after observing you and going through this
                            allocution and getting your confirmation of your

                                           12
                            various understandings as we have discussed
                            them, that your plea of guilty is knowing. You
                            understand the terms, conditions and possible
                            consequences, right?

              Lagona:       Correct, your Honor.

              Court:        All right. Is it a fair statement to say that
                            everything you have done here today in
                            connection with all of these agreements and
                            your waiver of rights and the related details
                            leading to your plea of guilty, that that’s all been
                            done voluntarily, is that a fair statement?

              Lagona:       Yes, your Honor.

(Plea Transcript, pp. 32-33.)

       It is clear from this allocution that Lagona entered his plea knowingly and

voluntarily, and he does not now argue otherwise. The waiver provisions of the plea are

therefore fully enforceable. And while a waiver provision does not foreclose all ineffective-

assistance-of-counsel claims, it forecloses this one.

       Ineffective-assistance-of-counsel claims are not necessarily barred by enforceable

waivers because “a waiver of appellate or collateral attack rights does not foreclose an

attack on the validity of the process by which the waiver has been procured,” such as a

plea agreement. Frederick, 308 F.3d at 195; see El Saleh v. United States, 13-CV-1567

(DLI), 2016 WL 4734601, at *3 (E.D.N.Y. Sept. 9, 2016) (“[A] defendant cannot be bound

by an appeal waiver if the decision to enter a plea agreement was the product of counsel’s

ineffective assistance”) (citing Hernandez, 242 F.3d at 114)). Thus, “[a]n ineffective

assistance of counsel claim survives the guilty plea or the appeal waiver only where the

claim concerns the advice the defendant received from counsel.” Parisi v. United States,

529 F.3d 134, 138-39 (2d Cir. 2008) (emphasis added). This is because, if a petitioner



                                             13
challenges counsel’s effectiveness in connection with the plea agreement itself, he is in

essence challenging the constitutionality of the process by which he waived his right to

collaterally attack the sentence, and his claim therefore survives the waiver. Id. (“although

challenging the attorney’s role in shaping the defendant’s bargaining position cannot

avoid the waiver, challenging the attorney’s advice about that bargaining position, by

connecting the knowing and voluntary nature of the defendant’s plea decision with the

attorney’s conduct, does.”); see also El Saleh, 2016 WL 4734601, at *3 (“[W]here an

attorney’s ineffective assistance caused a defendant to agree to a waiver, a court must

look past the waiver and examine the underlying merits of the ineffective assistance

claim.”). In short, ineffective-assistance-of-counsel claims that affect the plea process

survive the waiver, and those that do not, do not. See id. at *5.

       Here, Lagona’s ineffective-assistance-of-counsel claim does not survive the plea

waiver because it does not involve the plea process. Rather, Lagona’s claim involves

ineffectiveness at sentencing. Accordingly, because Lagona’s claim does not challenge

the constitutionality of the process by which he waived his collateral attack and appeal

rights, this Court finds that it is barred by the waiver provisions of his plea agreement.

Parisi, 529 F.3d at 138-39; see also United States v. Djelevic, 161 F.3d 104, 107 (2d Cir.

1998) (“[D]efendant claims that his waiver should not bar consideration of his appeal

because counsel was ineffective not at the time of the plea, but at sentencing. We

emphatically reject this contention.”); United States v. Jimenez, 106 F. App’x 92, 93 (2d

Cir. 2004) (citing Monzon, 359 F.3d at 118 (“[A] claim of ineffective assistance is waived

when . . . it attacks the sentence itself and not the underlying plea agreement that

supported the sentence.”)).



                                             14
C.      Evidentiary Hearing

        In his motion, Lagona requests the opportunity to advance his claim at an

evidentiary hearing. As indicated above, § 2255 provides that a court shall hold an

evidentiary hearing “[u]nless the motion and the files and records of the case conclusively

show that the prisoner is entitled to no relief.” Rule 4 (b) also provides that “[i]f it plainly

appears from the motion, any attached exhibits, and the record of prior proceedings that

the moving party is not entitled to relief, the judge must dismiss the motion . . . .”

        Here, no evidentiary hearing is required because Lagona’s motion and the record

conclusively demonstrate that Lagona is entitled to no relief under § 2255. Consequently,

this Court finds that no hearing is warranted or required. See Orbach v. United States,

11 Cr. 111 (NRB), 2017 WL 5632815, at *7 (S.D.N.Y. Nov. 7, 2017) (denying request for

a § 2255 hearing where “[t]he existing record is conclusive that petitioner is not entitled

to relief on any theory presented to [the court]”).

D.      Certificate of Appealability

     For a certificate of appealability to issue, a petitioner must make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253 (c)(2). To make the

required “substantial showing,” Lagona must establish that “reasonable jurists could

debate whether . . . the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed further.”

Rhagi v. Artuz, 309 F.3d 103, 106 (2d Cir. 2002) (per curiam) (citations and internal

quotation marks omitted). Lagona has made no such substantial showing of the denial

of a constitutional right in this case. A certificate of appealability will therefore not be

issued.



                                              15
                                     IV. CONCLUSION

         Having considered Lagona’s § 2255 motion, this Court finds that his claim is barred

by the waiver provisions of his guilty plea, which was entered knowingly and voluntarily.

If Lagona wishes to appeal, he must file a Notice of Appeal with the Clerk’s Office, United

States District Court, Western District of New York, within 60 days of the date of judgment

in this action. Requests to proceed on appeal as a poor person, if any, must be filed with

the United States Court of Appeals for the Second Circuit, in accordance with the

requirements of Rule 24 of the Federal Rules of Appellate Procedure.

                                        V. ORDERS

         IT HEREBY IS ORDERED, that Petitioner’s Motion to Vacate, Set Aside or Correct

his Sentence and Conviction under 28 U.S.C. § 2255 (Docket No. 31) is DENIED.

         FURTHER, that this Court hereby certifies, pursuant to 28 U.S.C. § 1915 (a)(3)

and Rule 24 (a)(3) of the Federal Rules of Appellate Procedure, that any appeal from this

Decision and Order would not be taken in good faith and therefore leave to appeal as a

poor person is DENIED. See Coppedge v. United States, 369 U.S. 438, 82 S. Ct. 917, 8

L. Ed. 2d 21 (1962).

         FURTHER, that a Certificate of Appealability under 28 U.S.C. § 2253 is DENIED.

         FURTHER, that the Clerk of Court is directed to CLOSE 16-CV-428S.

         SO ORDERED.


Dated:         October 15, 2018
               Buffalo, New York
                                                          /s/William M. Skretny
                                                          WILLIAM M. SKRETNY
                                                         United States District Judge




                                             16
